

115 HRES 715 IH: Commemorating the 50th anniversary of the Memphis sanitation workers’ strike.
U.S. House of Representatives
2018-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 715IN THE HOUSE OF REPRESENTATIVESJanuary 29, 2018Ms. Jackson Lee (for herself, Mr. Richmond, Mr. Lewis of Georgia, Mr. Johnson of Georgia, Mr. Ellison, Ms. Norton, Ms. Lee, Mr. McEachin, Ms. Clarke of New York, Ms. Eddie Bernice Johnson of Texas, Mr. Cummings, Mr. Thompson of Mississippi, Mr. Butterfield, Mrs. Beatty, Mr. Meeks, Mr. Jeffries, Mr. Evans, Mr. Lawson of Florida, Mrs. Lawrence, Mr. Bishop of Georgia, Mr. Payne, Ms. Kelly of Illinois, Mr. Hastings, Mrs. Watson Coleman, Ms. Plaskett, Mr. Danny K. Davis of Illinois, Mr. Rush, Mr. Al Green of Texas, Mr. Clay, Ms. Fudge, Mr. Scott of Virginia, Ms. Wilson of Florida, Ms. Moore, Mr. Carson of Indiana, Ms. Maxine Waters of California, Mr. David Scott of Georgia, Mrs. Demings, Mr. Clyburn, Ms. Blunt Rochester, Mr. Cleaver, Mr. Brown of Maryland, Ms. Sewell of Alabama, Mrs. Love, Ms. Adams, and Mr. Veasey) submitted the following resolution; which was referred to the Committee on the Judiciary, and in addition to the Committee on Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONCommemorating the 50th anniversary of the Memphis sanitation workers’ strike.
	
 Whereas, nearly 50 years ago, on February 1, 1968, in Memphis, Tennessee, two sanitation workers, Echol Cole and Robert Walker, were crushed to death while they were sheltering from a driving rainstorm inside the compacting compartment of their sanitation truck when it malfunctioned;
 Whereas Echol Cole and Robert Walker were two of the nearly 1,300 sanitation workers employed by the city of Memphis in 1968 who often were required to work 60 hours a week but were only paid for 40 hours at the minimum wage rate of $1.60 an hour;
 Whereas the city of Memphis sanitation workers, who were predominately African American and unskilled, faced dismissal without cause, had no showers or other sanitary facilities, could not apply for supervisory jobs, had limited accident and health insurance, and, due to low wages, often relied upon public assistance to make ends meet;
 Whereas Memphis Mayor Henry Loeb refused to recognize and bargain collectively with the union representing the city’s sanitation workers or to deduct union membership dues from the wages of sanitation workers;
 Whereas, on February 12, 1968, following the tragic deaths of Echol Cole and Robert Walker, the Memphis sanitation workers voted to strike for safer working conditions, a livable wage, and to redress other grievances;
 Whereas the strike had a powerful message and slogan that resonated throughout the community: I Am A Man; Whereas, in view of Memphis Mayor Loeb’s persistent refusal to recognize and bargain collectively with the American Federation of State, County, and Municipal Employees International Union (AFSCME), the strike continued and, according to local reports, more than 10,000 tons of uncollected garbage piled up on the streets of Memphis, leading Mayor Loeb to issue an ultimatum ordering striking sanitation workers to return to work by 7 a.m. the following day;
 Whereas that ultimatum was rejected by AFSCME International President Jerry Wurf, with the support of the NAACP;
 Whereas, on February 25, 1968, members of the clergy throughout the city of Memphis called upon their congregations to boycott and march in solidarity with the legitimate demands of the sanitation workers;
 Whereas, on March 5, 1968, members of the clergy announced that the Rev. Dr. Martin Luther King, Jr., had responded favorably to their plea to come to Memphis and support the cause of the striking sanitation workers;
 Whereas, on March 28, 1968, Dr. King led a peaceful protest march from Clayborn Temple to city hall that was disrupted by local police using nightsticks, mace, tear gas, and gunfire, resulting in the death of 16-year-old Larry Payne, injuries to 60 persons, and the arrest of 280 demonstrators;
 Whereas in the aftermath of the violence, 4,000 National Guardsmen were deployed to Memphis and a 7 p.m. curfew was imposed, which was lifted three days later on April 1, 1968;
 Whereas, on April 3, 1968, Dr. King returned to Memphis and delivered his famous I’ve Been to the Mountaintop speech, which unknown to the world at that time would turn out to be the final address of his life;
 Whereas in that address, Dr. King exhorted those in attendance to remain steadfast for justice, stating: Let us rise up tonight with a greater readiness. Let us stand with a greater determination. And let us move on in these powerful days, these days of challenge to make America what it ought to be. We have an opportunity to make America a better nation.;
 Whereas, on April 4, 1968, the Rev. Dr. Martin Luther King, Jr., was felled by an assassin’s bullet while he stood on the balcony of the Lorraine Motel in Memphis;
 Whereas the dreamer may have been murdered, but the dream did not die, nor did the commitment of people of goodwill—fighting so that justice rolls down like water and righteousness like a mighty stream; and
 Whereas, on April 16, 1968, 12 days after the assassination of Dr. King, AFSCME leaders announced that an agreement had been reached with the city of Memphis that ended the strike: Now, therefore, be it
	
 That the House of Representatives— (1)honors the memory of Echol Cole, Robert Walker, and all the Memphis sanitation workers who struggled for economic justice and human dignity;
 (2)honors and remembers the extraordinary moral leadership of Rev. Dr. Martin Luther King, Jr., who showed no greater love than giving his life in the cause of assisting his fellow men and women; and
 (3)calls upon and encourages all Americans to remember all those who struggle for justice and to dedicate themselves to realizing the dream of the Rev. Dr. Martin Luther King, Jr.
			